





BYRON BANK
DEFERRED COMPENSATION PLAN FOR DIRECTORS


(EFFECTIVE JANUARY 1, 2008)




        

  Prepared by:
Miller, Johnson, Snell & Cummiskey, P.L.C.
250 Monroe Avenue, N.W., Suite 800
P.O. Box 306
Grand Rapids, MI 49501-0306
(616) 831-1700


--------------------------------------------------------------------------------



INDEX

Page
  Article 1     Establishment and Purpose  1         1.1   History and Purpose  
 1      1.2   This Document    1      1.3   Status of Plan Under ERISA    1     
1.4   Compliance with Section 409A    1      Article 2   Definitions    1     
   2.1   Account    1      2.2   Beneficiary    1      2.3   Board of
Directors    2      2.4   Calendar Year    3      2.5   Change in Control    3  
   2.6   Company    3      2.7   Deferred Compensation Agreement    3      2.8  
Director    3      2.9   Director's Fee    3      2.10   Distributable Event  
 3      2.11   Elective Deferrals    3      2.12   ERISA    4      2.13   Life
Insurance Policy    4      2.14   Participant    4      2.15   Plan    4     
2.16   Plan Administrator    4      2.17   Separation from Service    4     
2.18   Specified Employee    4      Article 3       Participation    5        
Article 4   Amounts Credited to Accounts    5         4.1   Participant's
Account    5      4.2   Amounts Credited Based Upon Elective Deferrals    5     
4.3   Amounts Credited Based Upon Interest Income    5      4.4   Vesting    6  
   Article 5   Distribution of Benefits    6         5.1   Distributable
Events    6      5.2   Benefit Payments Under Section 5.1(a)    6      5.3  
Death Benefits    7  

-i-

--------------------------------------------------------------------------------



Page
     5.4   Benefit Payments After a Change in Control    7      5.5   Tax
Withholding    8      5.6   Spendthrift Provision    8      5.7   No Duplication
of Benefits    8      Article 6   Funding    8         6.1   Status of
Participants as Unsecured Creditors    8      6.2   Pre-Funding of Company's
Obligations    8      Article 7   Administration    9         7.1   Plan
Administrator    9      7.2   Delegation of Duties    9      7.3   Powers of
Plan Administrator    9      7.4   Appeal Procedure    9      Article 8  
Miscellaneous    10         8.1   No Rights to Continue as Board Member    10  
   8.2   Amendment or Termination    10      8.3   Severability    10      8.4  
Binding Effect    10      8.5   Construction    10      8.6   Governing Law  
 11              11  

-ii-

--------------------------------------------------------------------------------




BYRON BANK
DEFERRED COMPENSATION PLAN FOR DIRECTORS
_________________


ARTICLE 1


ESTABLISHMENT AND PURPOSE

        1.1        History and Purpose

        Byron Bank (formerly known as Byron Center State Bank) (“Company”)
previously entered into Deferred Compensation Agreements with some of its
Directors. A Deferred Compensation Agreement allowed a Director to defer all or
part of the annual retainer fee for serving as a Director.

        1.2        This Document

        By this document, the Company is adopting the Byron Bank Deferred
Compensation Plan for Directors effective January 1, 2008. The Plan replaces the
Deferred Compensation Agreements with the individual Directors.

        1.3        Status of Plan Under ERISA

        The only Participants in the Plan are Directors. Each Director is
treated as a self-employed individual with regard to the Director’s Fee paid to
the Director. As a result, because the Plan does not benefit “employees,” the
Plan is not subject to ERISA.

        1.4        Compliance with Section 409A

        The Plan provides deferred compensation under Section 409A of the Code
and is intended to be interpreted consistent with the requirements of Section
409A of the Code.


ARTICLE 2


DEFINITIONS

        The following terms shall have the meanings described in this Article
unless the context clearly indicates another meaning. All references in the Plan
to specific articles or sections shall refer to Articles or Sections of the Plan
unless otherwise stated.

        2.1        Account

        “Account” means the bookkeeping record of the Participant’s benefits
under the terms of the Plan.

        2.2        Beneficiary

        “Beneficiary” means the beneficiary designated in writing by the
Participant to receive benefits from the Plan in the event of his death. The
Beneficiary shall be designated on a form provided by the Plan Administrator,
and the Participant may change the Beneficiary designation at any time by
signing and delivering a new form to the Plan Administrator.

--------------------------------------------------------------------------------



        If the Participant designates a trust as Beneficiary, the Plan
Administrator shall determine the rights of the trustee without responsibility
for determining the validity, existence, or provisions of the trust. Further,
the Plan Administrator shall not have responsibility for the application of sums
paid to the trustee or for the discharge of the trust.

        If a Participant designates the Participant’s spouse as Beneficiary and
the Participant and spouse are subsequently divorced, the judgment of divorce
shall be considered to revoke the prior Beneficiary designation of the spouse.

        The rules of this paragraph apply unless provided otherwise in the
Participant’s Beneficiary designation form. If the Participant designates one
primary Beneficiary and the Beneficiary dies after the Participant but before
benefit payments are completed, any remaining benefits shall be payable to the
secondary Beneficiary. If the Participant fails to designate a secondary
Beneficiary or if no secondary Beneficiary survives the primary Beneficiary, any
remaining benefits shall be payable to the deceased primary Beneficiary’s heirs
in the manner described in the next paragraph. If the Participant designates
more than one primary Beneficiary or more than one secondary Beneficiary and a
Beneficiary dies before benefit payments are completed, the share payable to the
deceased Beneficiary shall be paid to the deceased Beneficiary’s heirs in the
manner described in the next paragraph as if the Beneficiary was the
Participant.

        If the Participant fails to designate a Beneficiary, or if no designated
Beneficiary survives the Participant, payment shall be made in equal shares to
the members of the first of the classes listed below having a living member on
the date the distribution is payable. The classes, in order of priority, are as
follows:

        (a)        The Participant’s spouse;


        (b)        The Participant’s children (naturally, legally adopted or
children placed for adoption) or their then-living issue, by right of
representation; and


        (c)        The legal heirs of the Participant under the laws of the
Participant’s state of residence on the date of the Participant’s death.


        The facts shown by the records of the Plan Administrator at the time of
death shall be conclusive as to the identity of the proper payee, and the
records of Trustee shall be conclusive as to the amount properly payable. The
distribution made in accordance with such state of facts shall constitute a
complete discharge of all obligations under the provisions of the Plan.

        2.3        Board of Directors

        “Board of Directors” means the Company’s board of directors.

-2-

--------------------------------------------------------------------------------



        2.4        Calendar Year

        “Calendar Year” means the period of January 1 through the following
December 31.

        2.5        Change in Control

        “Change in Control” means any of the following types of “change in
control events” under Section 409A of the Code:

        (a)               A change in the ownership of the Company; or


        (b)               A change in the ownership of O.A.K. Financial
Corporation, the parent company of the Company.


However, for purposes of this Section, 75% shall be substituted for 50% in the
definition of the term "change in ownership" in Treas. Reg.ss.1.409A-3(i)(5)(v).

        2.6        Company

        “Company” means Byron Bank, a Michigan banking corporation.

        2.7        Deferred Compensation Agreement

        “Deferred Compensation Agreement” means a deferred compensation
agreement between a Director and the Company, as in effect before the effective
date of the Plan.

        2.8        Director

        “Director” means a member of the Board of Directors or a former member
of the Board of Directors who has vested benefits under the Plan.

        2.9        Director’s Fee

        “Director’s Fee” means the annual retainer paid by the Company to a
Director for serving on the Board of Directors. The term “Director’s Fee” does
not include fees paid for attending monthly meetings of the Board of Directors.

        2.10        Distributable Event

        “Distributable Event” means an event for which a distribution of
benefits is made under Section 5.1.

        2.11        Elective Deferrals

        “Elective Deferrals” means amounts deferred under Section 4.2 from the
Director’s Fee otherwise payable to a Participant.

-3-

--------------------------------------------------------------------------------



        2.12        ERISA

        “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

        2.13        Life Insurance Policy

        “Life Insurance Policy” means, with regard to any Participant, the life
insurance policy (if any) purchased by the Company on the Participant’s life to
pre-fund the Company’s obligations under the Plan.

        2.14        Participant

        “Participant” means a Director who has vested benefits under the Plan.

        2.15        Plan

        “Plan” means the Byron Bank Deferred Compensation Plan for Directors.

        2.16        Plan Administrator

        “Plan Administrator” means the Company or the committee designated by
the Company as the Plan Administrator under Article 7.

        2.17        Separation from Service

        “Separation from Service” means a Participant’s “separation from
service” from the Company under Section 409A of the Code. Generally, this occurs
if all of the following requirements are satisfied:

        (a)        The Participant ceases to be a member of the Company’s Board
of Directors and does not have an expectation of being reappointed;


        (b)        The Participant does not have any other contract to provide
services to the Company or any expectation of a contract; and


        (c)        The Participant is not an employee of the Company.


        2.18        Specified Employee

        “Specified Employee” means a Participant who is a “specified employee”
under Section 409A of the Code. Generally, this occurs if the Participant is a
“key employee” under Section 416(i)(1)(A) of the Code at any time during the
12-month period ending on December 31 of each year (the “identification date”).
If the person is a key employee as of any identification date, the person is
treated as a Specified Employee for the 12-month period beginning on the first
day of the fourth month following the identification date.

-4-

--------------------------------------------------------------------------------




ARTICLE 3


PARTICIPATION

        Each Director is eligible for participation in the Plan.


ARTICLE 4


AMOUNTS CREDITED TO ACCOUNTS

        4.1        Participant’s Account

        The Company shall maintain an Account for each Participant to record the
Participant’s benefits under the terms of the Plan. Amounts shall be credited to
a Participant’s Account as provided in this Article.

        The Account is for bookkeeping purposes only. The Company is not
required to fund the amount credited to the Account.

        Despite any other provision of this Article, if the Company purchases a
Life Insurance Policy on the life of the Participant, the amount credited to the
Participant’s Account as of the date of the Participant’s Distributable Event
(and as of any date before the Distributable Event) shall be equal to the cash
value of that Life Insurance Policy.

        4.2        Amounts Credited Based Upon Elective Deferrals

        Before the beginning of each Calendar Year, a Participant may make an
irrevocable written election to defer 0% or 100% of the Director’s Fee earned by
the Participant during that Calendar Year. However, if the Participant does not
make a timely new election for a Calendar Year, the Participant’s election from
the prior Calendar Year shall be continued.

        The amounts deferred by a Participant under this Section are called
Elective Deferrals. A Participant’s Elective Deferrals shall be credited to the
Participant’s Account as soon as administratively feasible after the Director’s
Fee otherwise would have been paid to the Participant.

        4.3        Amounts Credited Based Upon Interest Income

        The Plan Administrator shall credit a Participant’s Account with
“interest income” for each Calendar Year. The “interest rate” shall be equal to
the guaranteed dividend rate for that Calendar Year announced by the issuer of
the Life Insurance Policy on the Participant’s life.

        If there is no Life Insurance Policy for the Participant, interest shall
be credited to a Participant’s Account for a Calendar Year at a rate equal to
the Company’s announced interest rate for 60-month certificates of deposit as of
January 1 of that Calendar Year.

-5-

--------------------------------------------------------------------------------



        4.4        Vesting

        All amounts credited to a Participant’s Account shall be fully vested
and non-forfeitable.


ARTICLE 5


DISTRIBUTION OF BENEFITS

        5.1        Distributable Events

        A Participant shall have a Distributable Event on the first to occur of
the following:

        (a)               The later of:


        (1)               The date the Participant attains age 65; or


        (2)               The date the Participant has a Separation from Service
for a reason other than the Participant’s death.


        (b)               The Participant dies.


        (c)               There is a Change in Control.


        5.2        Benefit Payments Under Section 5.1(a)

        (a)        Form and Amount A Participant who has a Distributable Event
under Section 5.1(a) shall be paid 15 equal annual installment payments in an
amount that is the greater of the following:


        (1)        One-fifteenth ((1)/15) of the amount credited to the
Participant’s Account on the date of the Participant’s Distributable Event; or


        (2)        The sum of the following:


        (A)        One-fifteenth ((1)/15) of the cash value of the Life
Insurance Policy, if any, on the Participant’s life. The cash value shall be
determined as of the date of the Participant’s Distributable Event; plus


         (B)        The projected increase in the cash value of the Life
Insurance Policy on the Participant’s life during the first 12 months after the
Distributable Event. The projected increase shall be determined by the issuer of
the Life Insurance Policy.


        (b)       Time of Payment


        (1)        Except as provided in paragraph (2), the first installment
payment shall be made no later than 90 days after the Participant’s
Distributable Event. Each subsequent annual installment shall be paid on
approximately the same date in the next Calendar Year as the date of the first
payment. However, if the first payment is delayed under paragraph (2), payments
in subsequent years shall be made on the date that is approximately 60 days
after the Participant’s Distributable Event.


-6-

--------------------------------------------------------------------------------



        (2)        No distribution shall be made earlier than six months after
the Participant’s Separation from Service if the Participant is a Specified
Employee and the stock of the Company or any Related Employer is traded on an
established securities market or otherwise.


        5.3        Death Benefits

        (a)        Death After Benefit Payments Begin If a Participant dies
after beginning to receive benefit payments under Section 5.2, benefit payments
shall be continued to the Participant’s Beneficiary at the same time and in the
same amount as would have been paid to the Participant.


        (b)        Death Before Benefit Payments Begin If a Participant dies
before beginning to receive benefit payments under Section 5.2, the
Participant’s Beneficiary shall be paid 10 equal annual installment payments in
an amount that is the greater of the following (instead of the benefits payable
under Section 5.2):


        (1)        10% of the amount credited to the Participant’s Account as of
the date of the Participant’s death; or


        (2)        10% of the death benefit received by the Company under the
Life Insurance Policy as a result of the Participant’s death.


  Payment under this subsection shall begin within 90 days after the
Participant’s death. Each subsequent annual installment payment shall be made on
approximately the same date in the next Calendar Year as the date of the first
payment.


        5.4        Benefit Payments After a Change in Control

        Despite any other provisions in Sections 5.2 and 5.3, the following
rules apply if there is a Change in Control:

        (a)        Within 90 days after the Change in Control, each Participant
shall receive a lump sum payment of the present value of the benefits (or
remaining benefits) payable to the Participant under Section 5.2. This rule
applies to Participants for whom the Change in Control is the Participant’s
Distributable Event and Participants who are already receiving benefits under
Section 5.2.


        (b)        Within 90 days after the Change in Control, each Beneficiary
who is receiving benefit payments under Section 5.3 shall receive a lump sum
payment of the present value of the remaining benefits payable to the
Beneficiary.


-7-

--------------------------------------------------------------------------------



        (c)        For purposes of determining the “present value” under
subsections (a) and (b), the interest rate shall equal the average interest rate
on 10-year Treasury bills for the month before the month in which the Change in
Control occurs.


        5.5        Tax Withholding

        Any applicable federal, state or local income taxes shall be withheld
from the payment of benefits.

        5.6        Spendthrift Provision

        No benefit or interest under the Plan is subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
attachment, or garnishment by creditors of the Participant or his Beneficiary.

        5.7        No Duplication of Benefits

        A Participant and the Participant’s Beneficiary shall not receive
benefits under both Section 5.2 and Section 5.3(b).


ARTICLE 6


FUNDING

        6.1        Status of Participants as Unsecured Creditors

        The obligation of the Company to pay benefits under the Plan shall be
unsecured. Each Participant is an unsecured creditor of the Company. The Plan
constitutes a mere promise by the Company to make benefit payments in the
future.

        The establishment of an account for a Participant and any pre-funding of
the Company’s obligations under the Plan are not intended to create any security
for payment of benefits under the Plan or change the status of the Plan as an
unfunded plan for tax purposes.

        6.2        Pre-Funding of Company’s Obligations

        The Company is not required to pre-fund its liabilities under the Plan.
However, the Company may choose to make investments or purchase Life Insurance
Policies to pre-fund these liabilities.

        If a Life Insurance Policy is purchased, the Company shall be the
applicant, owner and beneficiary of the Life Insurance Policy. The Company shall
retain all incidents of ownership of the Life Insurance Policy and the Director
shall have no beneficial ownership of the Life Insurance Policy. Because the
Life Insurance Policy is a general asset of the Company, the Life Insurance
Policy shall be subject to the claims of the Company’s creditors.

-8-

--------------------------------------------------------------------------------




ARTICLE 7


ADMINISTRATION

        7.1        Plan Administrator

        The Company shall have the sole responsibility for the administration of
the Plan and is designated as named fiduciary and Plan Administrator.

        7.2        Delegation of Duties

        The Company may delegate its duties as Plan Administrator to a committee
appointed by its Board of Directors. The committee shall have the power and
duties of the Plan Administrator which are described in this Article.

        7.3        Powers of Plan Administrator

        The Plan Administrator shall have all discretionary powers necessary to
administer and satisfy its obligations under the Plan, including, but not
limited to, the following:

         (a)        Maintain records pertaining to the Plan.


         (b)        Interpret the terms and provisions of the Plan.


         (c)        Establish procedures by which a Participant may apply for
benefits under the Plan and appeal a denial of benefits.


         (d)        Determine a Participant’s rights under the Plan.


         (e)        Administer the appeal procedure provided in this Article.


         (f)        Delegate specific responsibilities for the operation and
administration of the Plan to such


        employees or agents as it deems advisable and necessary.

        7.4        Appeal Procedure

        If a Participant’s application for benefits under the Plan is denied, in
whole or in part, he shall be given written notice of the denial of benefits by
the Plan Administrator. The notice shall be in easily understood language and
shall indicate the reasons for denial and the specific provisions of the Plan on
which the denial is based. The notice shall explain that the Participant may
request a review of the denial and the procedure for requesting review. The
notice shall describe any additional information necessary to approve a
Participant’s claim and explain why such information is necessary.

        A Participant may make a written request to the Plan Administrator for a
review of any denial of benefits under the Plan. The request for review must be
in writing and must be made within 90 days after the mailing date of the notice
of denial. The request shall refer to the provisions of the Plan on which it is
based and shall set forth the facts relied upon as justifying a reversal or
modification of the determination being appealed.

-9-

--------------------------------------------------------------------------------



        A Participant may examine pertinent documents and submit pertinent
issues and comments in writing. A Participant may have a duly authorized
representative act on the Participant’s behalf in exercising the Participant’s
right to request a review and any other rights granted by this appeal procedure.
The Plan Administrator shall provide a review of the decision denying the claim
for benefit within 60 days after receiving the written request for review.


ARTICLE 8


MISCELLANEOUS

        8.1        No Rights to Continue as Board Member

        The existence of the Plan shall not grant a Participant any legal right
to continue as a member of the Board of Directors, nor affect the right of the
Company to discharge the Participant.

        8.2        Amendment or Termination

        The Company shall have the right to amend or terminate the Plan at any
time by action of its Board of Directors. However, no amendment or termination
shall reduce an amount credited to a Participant’s Account.

        If the Plan is terminated, the Participant shall not have additional
amounts credited to his Account under Section 4.2, but the Participant shall be
credited with additional amounts under Section 4.3 until the Participant’s
vested benefits are completely distributed. The Participant shall be entitled to
receive the vested amount credited to his Account upon satisfying the
requirements for payment of benefits under the Plan. However, the Company may
make earlier payment to the extent permitted by Section 409A of the Code.

        8.3        Severability

        The unenforceability of any provision of the Plan shall not affect the
enforceability of the remaining provisions of the Plan.

        8.4        Binding Effect

        The Plan shall be binding upon any successor to the Company. For this
purpose, the term “successor” includes any person, firm or other business entity
which at any time, whether by merger, purchase or otherwise, acquires all or
substantially all of the assets or business of the Company.

        8.5        Construction

        Words used in the masculine shall apply to the feminine where
applicable. Wherever the context of the Plan dictates, the plural shall be read
as the singular and the singular as the plural.

-10-

--------------------------------------------------------------------------------



        8.6        Governing Law

        The provisions of the Plan shall be governed by the laws of the state of
Michigan.


SIGNATURE

        The Company has signed the Byron Bank Deferred Compensation Plan for
Directors this 2nd day of December, 2008.

BYRON BANK


By: /s/ James Luyk
      ——————————————
      Its: COO


        Each undersigned Director agrees to the terms of the Byron Bank Deferred
Compensation Plan for Directors as an amendment and restatement of the prior
Deferred Compensation Agreement between the Director and Byron Bank (formerly
known as Byron Center State Bank).

Date: December 2, 2008


Date: December 2, 2008


Date: December 2, 2008


Date: December 2, 2008 /s/ Grace O. Shearer
——————————————

/s/ Norman Fifelski
——————————————

/s/ David G. Van Solkema
——————————————

/s/ Dellvan Hoezee
——————————————




-11-

--------------------------------------------------------------------------------